                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


UNITED STATES OF AMERICA,
              Plaintiff-Respondent,                      Case No. 06-20465
v.                                                       Honorable Nancy G. Edmunds
AREF NAGI,

              Defendant-Petitioner.
_______________________________/

                ORDER DENYING CERTIFICATE OF APPEALABILITY

       This matter is before the Court on Petitioner Aref Nagi’s Notice of Appeal (ECF No.

3067) from the Order denying his Motion under 28 U.S.C. § 2255 to Vacate, Set Aside,

or Correct Sentence (ECF No. 3057). Federal Rule of Appellate Procedure 22(b) provides

that a petitioner cannot take an appeal in a § 2255 proceeding unless a certificate of

appealability is issued under 28 U.S.C. § 2253(c). To receive a certificate of appealability,

“a petitioner must show that reasonable jurists could debate whether (or, for that matter,

agree that) the petition should have been resolved in a different manner or that the issues

presented were adequate to deserve encouragement to proceed further.” Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003) (quotation marks and citation omitted). The Court

carefully considered the issues raised in Petitioner’s § 2255 motion. For the reasons set

forth in the Court’s Opinion and Order denying that motion, the Court concludes that

Petitioner did not show reasonable jurists could debate whether his petition should have




                                             1
been resolved in a different matter. The Court therefore denies Petitioner a certificate of

appealability.

       SO ORDERED.

                                  s/ Nancy G. Edmunds
                                  Nancy G. Edmunds
Dated: May 3, 2021                United States District Judge



I hereby certify that a copy of the foregoing document was served upon counsel of record
on May 3, 2021, by electronic and/or ordinary mail.

                                   s/ Lisa Bartlett
                                   Case Manager




                                             2
